Citation Nr: 9914549	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claim for a total rating for 
compensation purposes based on individual unemployability.  A 
notice of disagreement was received in December 1996.  A 
statement of the case was issued in February 1997.  A 
substantive appeal was received from the veteran in March 
1997.  A hearing was held at the RO in April 1997, and before 
a member of the Board at the RO in March 1999. 


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for a total rating for compensation purposes based on 
individual unemployability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v Derwinski, 1 Vet. App. 78 
(1990).  Therefore, VA has a duty to assist him in the 
development of facts pertinent to his claim. Id.

The veteran and his representative have contended that the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability due to his 
service connected disabilities.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1998).  

In this case, service connection has been established for 
PTSD, currently evaluated as 10 percent disabling, and for a 
scar about the right forehead, currently evaluated as 
noncompensable.  The veteran's combined disability rating is 
therefore 10 percent, and he does not meet the schedular 
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a) (1998).  

Nevertheless, a total service-connected disability rating 
based on individual unemployability may be granted even 
though the disability rating does not meet the schedular 
criteria if the veteran's disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation. 
38 C.F.R. § 4.16(b) (1998).

In Hatlestad v. Derwinski, 5 Vet.App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the central inquiry in determining 
whether a veteran is entitled to a total rating based on 
individual unemployability is whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In Hodges v. Brown, 5 Vet.App. 375 
(1993) the Court went on to say that while a veteran could 
undertake employment despite his service-connected 
disabilities, he was unable to secure employment because of 
his physical disabilities.  Thus, the Court found the 
appellant unemployable.

Further, in a pertinent precedent decision, the VA Office of 
General Counsel concluded that the term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91, 57 
Fed.Reg. 2317 (1992).  The Board notes that the report of a 
October 1996 VA psychiatric examination documents the 
examiner's opinion that the veteran was unemployable at that 
time. 

The Board also points out that the psychiatric rating 
criteria of the VA Schedule for Rating Disabilities were 
revised effective November 7, 1996 (currently under 38 C.F.R. 
§ 4.130 (1998)).  In this case, the change in rating criteria 
may affect the basis upon which an evaluation is assigned for 
the veteran's PTSD and in turn affect the determination of 
entitlement to a total rating for compensation purposes based 
on individual unemployability. 

In addition the Court in Johnson v. Brown, 7 Vet. App. 95 
(1994) held that the evaluative factors listed in the 
criteria for 100 percent under the old criteria of Diagnostic 
Code 9411 represented three independent criteria.  Thus, in 
any one of those criteria is met a 100 percent evaluation is 
warranted.

The new rating criteria for psychiatric disabilities were 
cited in a May 1997 supplemental statement of the case, but 
were not discussed (nor was the "old" criteria) in the 
"reasons and bases" portion of this supplemental statement 
of the case.  The Board is of the opinion that both criteria 
should be applied to the veteran's case and specifically 
discussed.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  In 
Karnas, the Court indicated that when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  

Recently, in the case of Rhodan v. West, 12 Vet.App. 55 
(1998), the Court held that in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  The 
applicability of Rhodan should be considered in 
readjudicating this claim.

Further, in light of the Court's guidelines the Board is 
compelled to find that reexamination of the veteran is 
necessary in the present case to allow for proper assessment 
of the veteran's PTSD.

The veteran at his March 1999 hearing indicated that after 
his retirement he worked as a court room attendant at a 
family court in Fulton County but had trouble with the court 
clerk and so the job didn't work out.  He also worked for the 
"town mohawk" as a truckdriver and was dismissed because he 
would argue with fellow workers.  The Board believes that 
these prior employers should be requested to render 
information as to the veteran's ability to get along with 
fellow employees and the reason(s) he lost those jobs.

Also at the March 1999 hearing the veteran related he was 
receiving Prozac from his private physician, Dr. John Glenn.  
The Board believes the veteran's records should be requested 
from Dr. Glenn.

In view of all of the above, this matter is REMANDED to the 
RO for the following action:

1.  The RO should request the family 
court of Fulton County and "town 
mohawk" to relate the reason(s) the 
veteran lost his job with them and 
whether he was able to get along with 
fellow employees.  See above.

2.  The RO should ask Dr. John Glenn for 
copies of the veteran's treatment records 
and they should be added to the claims 
file.

3.  The veteran should undergo another VA 
psychiatric examination in order to 
determine the severity of his PTSD.  The 
RO should provide the examiner with the 
veteran's claims folder.  The RO should 
also provide the examiner with the 
psychiatric rating criteria which became 
effective on November 7, 1996, who should 
report findings which are responsive to 
the new criteria.  Based on current 
findings and the historical evidence, the 
examining psychiatrist should offer an 
opinion on the degree of industrial and 
social impairment due to the veteran's 
PTSD (i.e. how this disorder effects his 
ability to follow a substantially gainful 
occupation; does it make him demonstrably 
unable to obtain or retain employment).  
If the examiner's opinion regarding the 
veteran's employability differs from that 
noted in the October 1996 VA examination 
report, the examiner should specifically 
address the reasons for the difference.

4.  Thereafter, the RO should again 
review the claim for a total rating for 
compensation purposes based on individual 
unemployability (to include a review of 
all evidence associated with the claims 
folder since the May 1997 supplemental 
statement of the case).  The RO should 
assign a percentage rating for the 
veteran's two service-connected 
disabilities.  This review should include 
application of the old and new 
psychiatric rating criteria.  
Consideration should be given to the 
effective dates of the change in the 
criteria as noted in Rhodan (noted also 
above).  Further, consideration should be 
given to 38 C.F.R. § 4.16(b) (1998) and 
Johnson, supra.

If this claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









